Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, and 14-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (Draft: R1-1905011“Co-existence aspects for NR-V2X and LTE-V2X,” Qualcomm, hereinafter 3GPP).

 	Regarding claim 1, 3GPP discloses a method of wireless communication performed by a first user equipment (UE), comprising: identifying a first set of resources for an access link communication between the first UE and a base station (section 2.1, resource selection between the UE and BS sections 2.2 and 2.3); identifying a second set of resources for a sidelink communication between the first UE and a second UE (section 2.1); identifying a scheduling conflict between the first set of resources for the access link communication and the second set of resources for the sidelink communication(section 2.1); and dropping at least a portion of the first set of resources for the access link communication or the second set of resources for the sidelink communication based at least in part on the identification of the scheduling conflict and a prioritization rule (section 2.1).

 	Regarding claim 2, 3GPP discloses wherein the prioritization rule indicates that access link communications have a higher priority than sidelink communications (section 2.1, section 2.3).

 	Regarding claim 3, 3GPP discloses wherein the dropping comprises dropping at least a portion of the second set of resources for the sidelink communication based at least in part on the prioritization rule (section 2.1).

 	Regarding claim 4,  3GPP discloses wherein the dropping is further based at least in part on a capability of the first UE (section 2.1, section 2.2).

 	Regarding claim 5,  3GPP discloses 5. The method of claim 4, wherein the capability indicates whether the first UE is capable of transmitting or receiving multiple communications scheduled in a same set of resources (section 2.1, section 2.2).

 	Regarding claim 6, 3GPP discloses wherein the capability indicates at least one of:
a maximum bandwidth, a maximum data rate, or a maximum rank supported by the first UE for access link communications (section 2.1);

a maximum bandwidth, a maximum data rate, or a maximum rank supported by the first UE for sidelink communications (section 2.1, section 2.2);

a maximum bandwidth, a maximum data rate, or a maximum rank supported by the first UE for joint access link and sidelink communications scheduled in a same set of resources (section 2.1);

whether the first UE is capable of communicating using multiple beams (section 2.2);

whether the first UE is capable of communicating in a half duplex mode or a full duplex mode; or

a combination thereof (section 2.1).

 	Regarding claim 7, 3GPP discloses wherein the dropping comprises dropping a subset of sidelink communications scheduled for the first UE to permit the first UE to receive the access link communication (section 2.1). 

 	Regarding claim 8,  3GPP discloses  wherein the sidelink communication is a transmission from the second UE to the first UE, and wherein the access link communication is one of an uplink communication or a downlink communication (section 2.1, 2.2, 2.3)

 	Regarding claim 10, 3GPP discloses receiving an indication that multiple transmissions, including the transmission, have been dropped (section 2.1); and refraining from monitoring for the multiple transmissions based at least in part on the indication (section 2.2, section 2.3).

 	Regarding claim 11,  3GPP discloses  wherein the indication that the multiple transmissions have been dropped is received from at least one of the base station or the second UE (section 2.1).

 	Regarding claim 12,  3GPP discloses  wherein the sidelink communication is a transmission from the first UE to the second UE, and wherein the access link communication is one of an uplink communication or a downlink communication (section 2.2).


 	Regarding claim 14, 3GPP discloses wherein the transmission is dropped, and wherein the method further comprises transmitting an indication to the second UE that multiple transmissions, including the transmission, have been dropped (section 2.2).

 	Regarding claim 15,  3GPP discloses wherein the sidelink communication is a physical sidelink control channel communication and the access link communication is one of a physical downlink control channel communication or a physical uplink control channel communication, and wherein the scheduling conflict 1s identified based at least in part on a radio resource control message (section 2.1, section 2.2).
 	Regarding claim 16,  3GPP discloses wherein the sidelink communication is a physical sidelink shared channel communication and the access link communication is one of a physical downlink shared channel communication or a physical uplink shared channel communication, and wherein the scheduling conflict 1s identified based at least in part on at least one of sidelink control information or downlink control information (section 2.2).

 	Regarding claim 17, 3GPP discloses wherein the second set of resources is identified based at least in part on one or more resources in which the first UE is to perform discontinuous reception or sidelink communication skipping for sidelink communications (section 2.2, section 2.3).

 	Regardinig claim 18, 3GPP discloses transmitting an indication of the one or more resources to at least one of the base station or the second UE (section 2.2, section 2.3).

 	Regarding claim 19, 3GPP discloses a method of wireless communication performed by a base station, comprising: identifying a first set of resources for an access link communication between the base station and a first user equipment (UE) (section 2.1);
 identifying a second set of resources for a sidelink communication between the first UE and a second UE (section 2.1); and identifying a scheduling conflict between the first set of resources for the access link communication and the second set of resources for the sidelink communication based at least in part on a capability of the first UE (section 2.1, section 2.3).

 	Regarding claim 20, 3GPP discloses refraining from scheduling at least a portion of the first set of resources for the access link communication based at least in part on the identification of the scheduling conflict and a prioritization rule (section 2.1, section 2.3).

 	Regarding claim 21,  3GPP discloses  wherein the second set of resources is identified based at least in part on a sidelink resource pool configured by the base station for the first UE (section 2.1, section 2.3)

 	Regarding claim 22, 3GPP discloses  wherein the capability indicates whether the first UE is capable of transmitting or receiving multiple communications scheduled in a same set of resources (section 2.1)

 	Regarding claim 23, 3GPP discloses  wherein the capability indicates at least one of:
a maximum bandwidth, a maximum data rate, or a maximum rank supported by the first UE for access link communications; a maximum bandwidth, a maximum data rate, or a maximum rank supported by the first UE for sidelink communications; a maximum bandwidth, a maximum data rate, or a maximum rank supported by the first UE for joint access link and sidelink communications scheduled in a same set of resources (section 2.2, section 2.3);
whether the first UE is capable of communicating using multiple beams;
whether the first UE is capable of communicating in a half duplex mode or a full duplex mode; or a combination thereof (section 2.2).

 	Regarding claim 24, 3GPP discloses wherein the second set of resources is identified from sidelink control information (SCI) transmitted from the second UE to the first UE (section 2.1).

 	Regarding claim 25, 3GPP discloses the first UE and the second UE are connected to the base station, or wherein the first UE is connected to the base station and the second UE is connected to another base station, and wherein the base station is configured to receive a sidelink configuration of the second UE directly or indirectly from the other base station (section 2.1).

 	Regarding claim 26, 3GPP discloses  wherein the second set of resources is identified based at least in part on one or more resources in which the first UE is to perform discontinuous reception or sidelink communication skipping for sidelink communications (section 2.2, section 2.3).

 	Regarding claim 27, 3GPP discloses  wherein the one or more resources are indicated in a message received from at least one of the first UE or the second UE, or  wherein the one or more resources are configured by the base station and indicated to at least one of the first UE or the second UE (section 2.1).

 	Regarding claim 28,  3GPP discloses, wherein the message is received from the first UE and the base station is configured to relay the message to the second UE (section 2.2, section 2.3).

Regarding claim 29, 3GPP discloses a first user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: identify a first set of resources for an access link communication between the first UE and a base station (section 2.1); identify a second set of resources for a sidelink communication between the first UE and a second UE (section 2.1); identify a scheduling conflict between the first set of resources for the access link communication and the second set of resources for the sidelink communication (section 2.1) ; and drop at least a portion of the first set of resources for the access link communication or the second set of resources for the sidelink communication based at least in part on the identification of the scheduling conflict and a prioritization rule (section 2.1, section 2.3).

 	Regarding claim 30,  3GPP discloses a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: identify a first set of resources for an access link communication between the base station and a first user equipment (UE); identify a second set of resources for a sidelink communication between the first UE and a second UE (section 2.1); and identify a scheduling conflict between the first set of resources for the access link communication and the second set of resources for the sidelink communication based at least in part on a capability of the first UE. (section 2.1, section 2.3).
Allowable Subject Matter
Claims 9 and 13  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463